Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090136385 (hereinafter “Handique”) in view of US 20060153736 (hereinafter “Kalra”).
	Applicant’s claim 1 recites the following.
A reaction method comprising
a reaction step of performing a predetermined reaction in a flow path by performing a liquid contact step multiple times, the liquid contact step including injection of liquid into the flow path and suction of liquid from the flow path by a pipette chip inserted through an opening section into a liquid injection section of a reaction chip including both the flow path and the liquid injection section, the liquid injection section communicating with one end of the flow path and having the opening section,
wherein in at least one liquid contact step while the liquid contact step is performed multiple times, 
a first suction is performed, in which first suction liquid is sucked in a state where the pipette chip and a bottom of the liquid injection section are in contact with or close to each other, and in at least one liquid contact step while the liquid contact step is performed multiple times, 
a second suction is performed, in which second suction liquid is sucked in a state where the pipette chip and a bottom of the liquid injection section are more apart from each other than in the state of the first suction.
	Handique, discussed further below, teaches using a pipette to inject and aspirate to mix substances, and Kalra, discussed further below, teaches detecting the position of the pipette tip in order to detect its position for aspirating.
	Specifically, Handique teaches the following in paragraph 0063-0068.
	“Exemplary steps for dissolving solid particles, and withdrawing fluid are as follows: 1.  Pierce through the pipette and dispense the fluid away from the lyophilized material.  If the pipette goes below the level of the lyophilized material, it will go into the pipette and may cause jamming of the 
liquid flow out of the pipette. 2.  Let the lyophilized material dissolve for a few seconds. 3.  Move pipette down touching the ridged-bottom of the tube. 4.  Perform an adequate number of suck and 
spit operations (4-10) to thoroughly mix the reagents with the liquid buffer. 5.  Withdraw all the reagents and move pipette to dispense it into the next processing tube.” Paragraphs 0063-0068. Emphasis added.
 	Thus Handique teaches a liquid contact step multiple times (the suck and spit operations to mix)
Examiner notes that the Handique tube inherently has an opening section and a section having a flow path [i.e., the interior of the tube] as recited in claim 1.
	However Handique is silent as to the steps of a first suction and a second suction wherein in the second suction step, the pipette chip and a bottom of the liquid injection section  of a reaction chip [container] are more apart from each other than in the state of the first suction.
	Kalra however teaches that detecting a pressure change during suctions will allow for determining when the pipette tip touches the fluid surface in the container which allows for determining pipette position and thus distance needed to move the pipette to aspirate a selected fluid volume. One of ordinary skills in the art would have been motivated to provide such a benefit disclosed by Kalra for the step disclosed by Handique in withdrawing all the reagents to dispense it into the next processing tube.
	Specifically, Kalra teaches a system for handling and processing chemical and/or biological samples. See abstract.
Kalra teaches sample processing systems that can perform functions such as 
dispensing reagent, liquid level sensing in a reagent/probe container, and usage of disposable pipette tips in a range of sizes for dispensing variable quantities of substances. Paragraph 0020.
	In paragraph 0117, Kalra teaches the following, which is relevant to Applicant’s claim 1. 
  	“The fluid handler 1300 further comprises a metering pump 1312 that is cycled to create a vacuum source, a vacuum switch 1314 for detecting a pressure change, and the controller 1310 that is adapted to receive a signal indicative of the change in pressure.  The fluid handler 1300 can further comprise a robotic handler 1316 adapted to manipulate a pipette including a pipette tip.  The controller 1310 executes a control operation that includes lowering the pipette into a fluid container, receiving a signal from the vacuum switch 1314 upon detection of the pressure change when the pipette tip touches the fluid surface in the container, saving pipette position information at the pressure 
change, and determining the distance to move the pipette to aspirate a selected fluid volume. Paragraph 0117. Emphasis added.
Examiner notes that it is implied in paragraph 0117 that there is a second suction step, i.e., the step of aspirating the selected fluid volume after determining the distance to move the pipette.
	One of ordinary skills in the art would have been motivated to provide the pipette position sensing capability disclosed by Kalra for the step disclosed by Handique in withdrawing all the reagents to dispense it into the next processing tube since the sensing capability allows for aspirating the desired fluid volume, as taught by Kalra.
	As to claim 2, see Kalra in paragraph 0117 disclosing the pipette touching the surface of the 
container [understood to be the bottom of the container]. 
Examiner notes that in the implied second suction step, i.e., the step of aspirating the selected fluid volume after determining the distance to move the pipette (para. 0117).
As to claim 3, see Handique in paragraph 0050 and 0051.
As to claims 4-6, see paragraph 0117 of Kalra, discussed above.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090136385 (hereinafter “Handique”) in view of US 20060153736 (hereinafter “Kalra”), as applied to claim 1 above, and further in view of US 20080145845 (Remacle) and US 20040005582 (hereinafter “Shipwash”)
Handique and Kalra have been discussed above. Examiner notes again that it is implied in paragraph 0117 of Kalra that there is a second suction step, i.e., the step of aspirating the selected fluid volume after determining the appropriate distance to move the pipette for aspirating the selected fluid. In the combination of Handique and Kalra, there are at least two suction steps (the first one being to detect the position of the pipette tip, by detecting that it contacted the bottom of the tube, and the second one being to aspirate the selected fluid after appropriately positioning the pipette.)
In the combination of Handique and Kalra, the step of suctioning when the pipette tip contacts the bottom of the container for detecting the location of the pipette tip for positioning the pipette tip for aspiration (as taught by Kalra) is equivalent to the first suction.
However Handique and Kalra are silent as to the assay step of injecting a label containing fluorescent substance for labelling the detection target substance and suction of the label from the flow path.
In other words, Handique and Kalra are silent as to performing a reaction between the specimen containing the target and a fluorescent label for labelling the target.
Examiner notes that Handique teaches performing an adequate number of suck and 
spit operations to thoroughly mix the reagent being dissolved with the liquid buffer before withdrawing all the reagents to dispense it into the next processing tube. Paragraphs 0063-0068. However Handique is silent as to performing the mixing steps (of sucking and spitting) in the same processing tube in which a reaction occurs, such as a reaction between the target and fluorescent label. 
	However, it is predictable that mixing materials will enhance contact between binding materials since  materials need to contact in order to react. This is also shown for example by Remacle in paragraph 0194 disclosing the use of a pipette 3 times to mix binding buffer and other reagents. 
	As to providing a fluorescent binding label, this is known in the assay art, as shown by Shipwash, and thus incorporating its use into the the modified Handique invention involves only routine skills in the art since it involves providing known elements for a known use with a predictable outcome.
	Specifically, Shipwash teaches that mixing of biomolecules and use of pipetting (para. 0008).
Shipwash discloses that labels may be conjugated directly to the biorecognition molecules, or to probes that bind these molecules, using conventional methods that are well known in the arts.  Labels, such as fluorescent labels may be attached directly to biomolecules or they may be attached to surfaces onto which the biomolecules are immobilized.  Paragraph 0198.
	Thus using fluorescent labels to attach to biomolecules in an assay is known in the art, and its use in the modified Handique invention involves only routine skills in the art since it involves providing known elements for a known use with a predictable outcome.
	Applicant’s claim 7 also recites the following limitations:
	“the first suction is performed in the liquid contact step performed last of one or two or more liquid contact steps performed before the first-order reaction step, and in the liquid contact step performed last of two or more liquid contact steps performed before the second-order reaction step.”
Each of a plurality of suck and spit operation on a sample in a container for mixing as disclosed by Handique is equivalent to a liquid contact step. In the modification of Handique as discussed above, the sample and fluorescent reagent is mixed with a plurality of suck and spit operations. Moreover, as mentioned above, Kalra teaches the claimed “first suction” in which the pipette chip contacts the bottom of the container. In the modification of Handique, upon dispensing each material (sample or fluorescent label), the location of the pipette tip is sensed during a “first suction”, which is before the step of aspirating the sample (“first order reaction step) or aspirating the fluorescent label (“second order reaction step”) which thus meets Applicant’s limitations in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641